Case: 2:20-cr-00138-SDM Doc #: 1 Filed: 06/26/20 Page: 1 of 3 PAGEID #: 1

 

AO 91 (Rev 11°11) Criminal Complaint AUSA KELLEY
UNITED STATES DISTRICT COURT
for the
Southern District of Ohio
United States of America )
v. ) .
Ronnie E MURDOCK JR. CeseNo. 2 10 “WW - HSV
)
)
a )
Defendani(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _June 24, 2620 inthe countyof Franklin — in the
_Southem District of _ Ohio , the defendant(s) violated:
Code Section Offense Description
18 USC 922(gK1) Knowingly Possess a Firearm by a Convicted Felon

This criminal complaint is based on these facts:
SEE ATTACHED

@ Continued on the attached sheet.

 

Fr ra ood (rect ae ue AP 2

Complainant's signature -

SS Shell ATE The

Printed name and title

Sworn to before me and signed in my presence.
pu; “2 ~ €U-20

City and state: Columbus Ohio

 
Case: 2:20-cr-00138-SDM Doc #: 1 Filed: 06/26/20 Page: 2 of 3 PAGEID #: 2

AU Y) (Rev. 599) Cnamunal Lomplamt

 

PROBABLE CAUSE AFFIDAVIT
Ronnie Murdock

I, Samuel Chappell, being duly sworn, depose and state that:

lL.

I have been an Officer with the Columbus Division of Police since 2007. I have been assigned to the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) as a Task Force Officer (TFO) since 2017.
As a result of my training and experience, | am familiar with state and federal laws pertaining to firearms
and narcotics violations, among other offenses.

On or about October 31, 2007 , Ronnie E MURDOCK (hereinafter MURDOCK) pled guilty to
one count of Attempted Burglary a felony of the 3™ degree (criminal Case Number
07CR001536) in the Franklin County, Ohio Court of Common Pleas. Records show that
MURDOCK was present in court when he was sentenced.

On or about October 21, 2016, MURDOCK pled guilty to one count of Robbery a felony of the
2™ degree (criminal Case Number 15CR006082) in the Franklin County, Ohio Court of
Common Pleas. Records show that MURDOCK was present in court when he was sentenced.

On or about June 24, 2020 at approximately 7:20 p.m. A Columbus Police Officer was working in the
Emergency Operation Center, assigned to monitor the protest and incidents that occurred during these
protest. The Officer witnessed on camera a known male, Mr. Ronnie Earl MURDOCK Jr. carrying a
rifle while attending a protest near West Broad Street and Front Street. The Officer knew that
MURDOCK had a criminal history and believed that he could not possess a firearm. The Officer
contacted a Detective with the Columbus Police Gun Crimes Unit. The Detective verified MURDOCK
was prohibited from possession of a firearm due to past felony convictions. During the time officers
were monitoring MURDOCK they cbserved him passing the rifle to another male later identified as
Javon L'Juan COLEMAN. COLEMAN and MURDOCK passed the rifle back and forth several times.

At approximately 9:30pm Columbus Police SWAT Officers located MURDOCK standing next to Mr.
Javon L'Juan COLEMAN at West Broad Street and Front Street. At this time COLEMAN was holding
the rifle that MURDOCK had been observed with previously. MURDOCK was placed under arrest
without incident and the officers recovered the rifle from COLEMAN. The rifle, a Bushmaster semi-
automatic 2.23 caliber rifle bearing serial number L231028 was found loaded with the magazine inserted
into the rifle with 31 live rounds of ammunition in the magazine. During a search of MURDOCK a gun
lock was found.

MURDOCK was transported to Columbus Police Headquarters where he was interviewed. MURDOCK.
stated that the Bushmaster semi-automatic 2.22 caliber rifle was owned by his friend Christopher
MELENDEZ. MURDOCK stated that the guy who was holding the rifle at the time it was recovered is
known as “Money”. Investigators believe Money to be COLEMAN. MURDOCK stated that when he
was at West Broad St and Front St he had been in possession of an AR paintball gun that looked exactly
like the recovered rifle. When asked if he ever touched thé Bushmaster semi-automatic 2.23 caliber rifle
MURDOCK responded “I might have touched it at my house before I might of..I don’t..probably that’s
Case: 2:20-cr-00138-SDM Doc #: 1 Filed: 06/26/20 Page: 3 of 3 PAGEID #: 3

AU YI (Hev. 399} Cnmunal Complaint

SSS SSS LE Sa TE
PROBAELE CAUSE AFFIDAVIT
Ronnie Murdock

10.

 

about the only time I’ve touched it.” When asked about the gun lock found in his pocket MURDOCK
responded that he was holding it for the lady he was with who took it off her gun. MURDOCK stated
the woman did not have any pockets to hold it. MURDOCK stated that he knows he can’t be in
possession of a firearm.

Investigators reviewed videos posted to social media. Investigators viewed a video taken by
MURDOCK and posted on or about June 21, 2020. During the video MURDOCK states “I do got my
stick down here you hear me I do have my pole down here.” Investigators know the terms “pole” and
“stick” to refer to a firearm. Later in the video MURDOCK states “I can’t bring out my AR because
they’re going to be on my ass but Rico’s allowed to have his out he brings his”.

It was determined that the aforementioned firearm seized from MURDOCK on or about June 24, 2020
was NOT manufactured in the State of Ohio and therefore travelled in interstate commerce to reach the
State of Ohio.

The aforementioned offense occurred in Franklin County, Ohio, in the Southern Judicial District of
Ohio.

Based on this information, your affiant believes probable cause exists that MURDOCK possessed a
firearm after having been convicted of a crime punishable by more than one-year incarceration, in
violation of 18 U.S.C. 922(g)(1).

A Z TFO Le Chappell

Swom to and subscribed before me this day of ZO » one. L020 at Columbus,

Ohio.
X_, Jeo)

U.S. MAGISTRATE JUDGE
